Citation Nr: 1733725	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-21 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
In February 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.
 
In September 2016, the Board remanded this matter for further development, to include obtaining VA and private treatment records and to afford the Veteran a VA examination.  That development having been completed, this matter has returned to the Board for further appellate review.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must again be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  

A new opinion is required in accordance with the Board's September 2016 remand directives.  In this regard, the September 2016 remand directed a VA examiner to address the etiology of the Veteran's low back and knee disorders.  The remand specifically directed the examiner to accept as true that the Veteran suffered a back and knee injury in service, as well as that the Veteran sought continuous treatment for his back after service.  

Following an in-person examination in December 2016, the examiner opined that the Veteran's low back and knee disabilities were less likely than not related to his active service.  Despite the September 2016 remand instructions, the examiner relied on the lack of corroborating evidence of the Veteran's in-service incident and post-service back treatment in reaching their opinion.  See December 2016 VA Examination Report.

For the reasons stated above, the Board finds the December 2016 opinion inadequate, as it does not comply with the September 2016 remand instructions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions); Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers upon the claimant, as a matter of law, the right to compliance with the remand directives); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

Additionally, a remand is required to obtain records pursuant to the September 2016 remand directives.  In this regard, the September 2016 remand, in pertinent part, directed the RO to obtain the Veteran's complete VA treatment records, from November 2001, forward; medical records from the University of Southern Alabama, from February 2012, forward; treatment records from Joseph Papia, DC, from December 2011, forward; and medical records from Dr. Thomas.  Only VA treatment records from August 2007 have been associated with the claims file.  In October 2016, the RO wrote to the Veteran and asked him to provide releases for his private treatment records, but he did not respond.  As the case must be remanded, the Veteran should be provided an additional opportunity to comply with the RO's request.  

Finally, as it is unclear as to whether the Veteran's clinical records from service were requested, an additional attempt should be made to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, from November 2001 through August 2007, and from April 2016, forward.  If these records are not available, a negative reply is required.

2.  Make arrangements to obtain the Veteran's medical records from the University of Southern Alabama Surgery/Orthopedics, dated since February 2012; from Joseph Papia, DC, dated from December 2011; as well as his complete treatment records from Dr. Thomas.

3.  Make arrangements to obtain a copy of the Veteran's complete service treatment records, to include a specific request for all clinical records and any treatment note corresponding to the radiographic report dated March 14, 1967.  If these records are not available, a negative reply is required.

4.  Thereafter, refer the case to the December 2016 VA examiner for a supplemental opinion.  If that examiner is not readily available, a VA opinion may be obtained by another medical professional with an appropriate background or expertise.  The Veteran should not be scheduled for an examination unless deemed necessary by the VA medical professional rendering an opinion on this claim.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that he or she reviewed the folder in conjunction with the supplemental opinion.

Following the review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disorder and/or right knee disorder had its clinical onset or is related to any incident of service, including the reported motorcycle accident.

Despite the fact that corroborating evidence is unavailable, the examiner should accept as true that the Veteran injured his low back and right knee in a motorcycle accident during service.  The examiner should also acknowledge and accept as true that the Veteran sought continuous treatment after service.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

5.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




